Citation Nr: 0206545	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  99-22 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for residuals of shell 
fragment wounds to the face, to include the loss of the sense 
of smell.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.

This appeal to the Board of Veterans' Appeals (Board) 
originates from a September 1999 rating decision that denied 
service connection for residuals of shell fragment wounds to 
the face.  The veteran submitted a notice of disagreement in 
September 1999 and a statement of the case was issued in 
October 1999.  The veteran perfected his appeal in October 
1999.  A supplemental statement of the case was issued in 
March 2002.

In March 2001, the Board remanded the matter to the RO for, 
among other things, readjudication of the claim as a new and 
material evidence claim in light of the laws and regulations 
governing finality and petitions to reopen previously denied 
claims.  The actions requested on remand were accomplished; 
however, as the denial of the claim was continued, the case 
has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the merits of the claim has been 
accomplished.

2.  In October 1984, the RO denied the veteran's claim for 
service connection for residuals of shell fragment wounds to 
the face; although notified of the denial later in October 
1984, the veteran did not initiate an appeal of the denial.  

2.  Evidence associated with the claims file since the RO's 
October 1984 decision is either duplicative or cumulative of 
evidence previously considered, or does not bear directly and 
substantially upon the specific matter under consideration 
and is not, by itself or in connection with evidence 
previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's October 1984 decision denying the veteran's 
claim of service connection for residuals of shell fragment 
wounds to the face is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  As additional evidence associated with the file since the 
RO's October 1984 denial of the claim is not new and 
material, the requirements to reopen the veteran's claim have 
not been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001 (to be codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on the claim on appeal has been accomplished

The veteran's DD-form 214 reflects that he served in the 
Marines, had five months and 12 days of foreign service, and 
that he received the Vietnam Service Medal with one star.  He 
asserts that he sustained shell fragment wounds to the face 
while in combat in Vietnam, and now has lost the sense of 
smell as a result thereof for which service connection should 
be granted.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).

The veteran's claim for service connection for shell fragment 
wounds to the face was initially considered and denied by the 
VA agency of original jurisdiction in October 1984.  The 
evidence then of record consisted of medical records that 
indicated no treatment for shell fragment wounds to any area 
of the body.  Rather, these records reflected that the 
appellant was admitted in March 1967 at Camp Pendleton, 
California, for a submucous resection with a reported history 
of a longstanding nasal breathing obstruction, and external 
deformity of the nose.  Physical examination at that time 
revealed marked deflection of the septum to the left and 
external deformity.  The veteran was scheduled for surgery, 
but this was not accomplished due to his "alternately 
exhibiting flaccidity and extreme thrashing around causing 
disruption and contamination of the operative field."  The 
ensuing service medical records dated in July 1967 show that 
he subsequently underwent septal-rhinoplasty aboard the 
U.S.S. Repose in July 1967 for a "history of nasal deformity 
for several years" and complaints of difficulty breathing, 
especially on the left side.  It was recorded that past 
history was otherwise non-contributory.  He was discharged to 
duty in August 1967.  The report of service separation 
examination in October 1967, notes among other things, a scar 
on the left deltoid and scars below the right ankle; however, 
that report includes no reference whatsoever to any shell 
fragment wound injuries or any scars of the face.  

Based on its review of the evidence then of record, the RO 
denied, as not well grounded, the claim  service connection 
for shell fragment wounds to the face by rating action in 
October 1984.  Although notified of the denial later in 
October 1984, the veteran did not initiate an appeal of the 
denial.  Rather, the veteran filed a petition to reopen the 
claim in August 1999, the denial of which culminated in the 
current appeal.  Hence, adjudication of the claim on appeal 
involves discussion and application of the laws and 
regulations governing finality and attempts to reopen 
previously denied claims.  

Because the RO did not initiate an appeal of the denial of 
the October 1984 decision within one year of the notification 
of that decision, the October 1984 decision is final as to 
the evidence then of record, and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§  20.302, 20.1103 (2001).

Under pertinent law and VA regulations, as interpreted by the 
Court of Appeals for Veterans Claims (Court), however, VA may 
reopen and review a claim which has been previously denied if 
new and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision- 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156.  The amended regulation, which 
is effective for claims filed on or after August 29, 2001, 
separately defines "new" as not previously submitted and 
"material" as relating to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question becomes whether the evidence raises a reasonable 
possibility of substantiating the claim.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. § 3.156(a)).  However, the revised version of 38 
C.F.R. § 3.156(a) is only applicable to claims filed on or 
after August 29, 2001  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).  Because the petition to reopen in this appeal was 
received on August 31, 1999, the Board will apply the version 
of 38 C.F.R. § 3.156(a) in effect prior to August 29, 2001; 
that version appears in the 2001 edition of Title 38 of the 
Code of Federal Regulations.].

Thus, if the newly presented evidence is not "new," the claim 
to reopen must fail and no further analysis of the evidence 
is required.  If new evidence is received, it must be 
"material" in the sense that when considered by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  If not, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the claim is reopened and evaluated on the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
of the claim on any basis (in this case, the RO's October 
1984 denial of the claim) in determining whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The additional evidence associated with the claims file since 
the RO's October 1984 denial of the claim consist unclear 
copies of two photographs received in August 1999 showing a 
soldier with a bandaged nose (purportedly taken of the 
veteran in August 1967); private medical reports dated in 
December 1979, August 1984 and between January 1999 and 
January 2001; and various statements advanced by the veteran 
and his representative (on the veteran's behalf).  

The photographs the veteran has submitted do reflect some 
type of treatment for the nose such that it had to be 
bandaged.  However, even assuming, for the sake of argument, 
that these unclear copies of photographs are actually 
pictures of the veteran, the copies of these photographs 
provide absolutely no additional information showing that the 
veteran sustained any shell fragment wound to the face.  In 
fact, the alleged date of the reported treatment for shell 
fragment wounds that the veteran claims is reflected in the 
pictures actually coincides with the date of the veteran's 
septo-rhinoplasty, as documented in the service medical 
records, for a nose disability which pre-existed service.  
Furthermore, the medical records that have been received 
reflect treatment for complaints and disorders totally 
unrelated to the disability for which service connection is 
claimed.  

Thus, while the above-referenced documentary evidence 
associated with the claims file since the prior final denial 
is "new" in the sense that it was not previously of record, 
none of it is "material" for purposes of reopening the claim.  
As such, this evidence simply is not probative of the 
questions of whether the veteran actually suffered shell 
fragment wounds in service, and, if so, whether he now has 
residual disability (to include the loss of the sense of 
smell) therefrom, which are pivotal issues underlying the 
claim for service connection.  Consequently, this evidence 
does not bear directly and substantially upon the specific 
matter under consideration, and is not so significant that it 
must be considered to fairly decide the merits of the claim.

Likewise, the Board finds that none of the veteran's 
assertions, nor any assertions advanced in his behalf, 
provide a sufficient basis to reopen the claim.  The basis 
for the veteran's prior claim was that he sustained shell 
fragment wound injuries in service for which he currently 
suffers residuals; as this is also the basis for his current 
claim, any current assertions in this regard are merely 
cumulative of assertions previously considered (and rejected) 
in connection with the previous claim.  Hence, such evidence 
cannot, by definition, be "new."  

Under these circumstances, the Board must conclude that none 
of the evidence associated with the claims file since the 
October 1984 rating decision, when viewed either alone or in 
light of the evidence previously of record, tends to indicate 
that the veteran sustained residuals of a shell fragment 
wound in service, and has any residual disability, to include 
the loss of the sense of smell as a result thereof.  It is 
also therefore found that none of the evidence added to the 
claims file since October 1984 constitutes new and material 
evidence sufficient to reopen the claim for service 
connection for residuals of shell fragment wounds to the 
face, to include loss of the sense of smell.  

With respect to the applicability of the Veterans Claims 
Assistance Act of 2000, the Board notes that the Act 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title." Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 U.S.C. 
§ 5103A(f) (West Supp. 2001)).  Because the veteran has not 
presented new and material evidence to reopen the claim on 
appeal, it does not appear that the duty to assist provisions 
of the Act are applicable to this issue.  Moreover, as 
indicated above, because the petition to reopen was filed 
prior to August 29, 2001, any duties set forth in the revised 
version of 38 C.F.R. § 3.156(a), promulgated pursuant to the 
Act, are not applicable in this appeal.  

In any event, the Board has determined that that all 
notification and development action needed to render a fair 
decision on each of the issues on appeal has been 
accomplished.  In this regard, the Board notes that the 
appellant and his representative have been put on notice as 
to the bases for the denial of the claims, and what is needed 
to support the application to reopen each of the claims on 
appeal.  They also have been afforded various opportunities 
to present evidence and argument in support of the petition 
to reopen.  Significantly, the veteran and his representative 
were specifically informed of the VA's obligations under the 
new law by the remand decision of February 2001 and in RO 
correspondence dated in March 2001, and invited to submit any 
evidence and/or information pertinent to the claim.  
Furthermore, the RO has undertaken reasonable and appropriate 
efforts to assist the veteran in the development of the 
claim.  The veteran's service medical records, to include 
reports of induction and examination, as well as all 
available private medical records, have been associated with 
the claims file, and the veteran has been afforded the 
opportunity to present testimony in support of his claim for 
benefits.  While in a May 2002 Informal Hearing Presentation 
(IHP), filed with the Board, the veteran's representative 
indicated, for the first time, that the veteran's service 
medical records appear to be "incomplete," the record does 
not support this assertion.  In the IHP, the veteran's 
representative also indicated, for the first time, that unit 
records and morning reports should be requested to lend 
support to the credibility of the veteran's assertions.  
However, the Board finds that, given the nature of the 
evidence currently of record, and the prior and current 
analyses of such evidence, attempts to obtain any such 
additional simply are not necessary, as such evidence (which 
could not demonstrate the present of any current residual 
disability) would not alter the outcome of the matter under 
consideration.  The Board is aware of no circumstances in 
this matter that would put VA on notice of the existence of 
any additional relevant evidence that, if obtained, would 
provide a basis to reopen the claim.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette, 8 Vet. App. 
at 77-78.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for residuals of shell 
fragment wounds to the face, to include the loss of the sense 
of smell, the appeal is denied.



		
	JACQUELINE M. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

